              Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 1 of 19



 1 JOSEPH H. HUNT
   Assistant Attorney General
 2
   CARLOTTA P. WELLS
 3
   Assistant Branch Director
 4 Civil Division

 5 STEVEN A. MYERS (NY Bar # 4823043)
   BENJAMIN T. TAKEMOTO (CA Bar # 308075)
 6 Trial Attorneys
   United States Department of Justice
 7
   Civil Division, Federal Programs Branch
 8 P.O. Box No. 883, Ben Franklin Station
   Washington, DC 20044
 9 Tel: (202) 305-8648
   Fax: (202) 616-8470
10 E-mail: steven.a.myers@usdoj.gov

11
     Attorneys for Defendants
12
                                UNITED STATES DISTRICT COURT FOR THE
13                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
14

15

16    SURVJUSTICE, INC.,
      EQUAL RIGHTS ADVOCATES, and
17    VICTIM RIGHTS LAW CENTER,                         Case No. 18-cv-0535-JSC

18                            Plaintiffs,               DEFENDANTS’ ANSWER TO THIRD
                                                        AMENDED COMPLAINT FOR
19                                                      INJUNCTIVE RELIEIF
              v.
20                                                      Hon. Jacqueline Scott Corley
      ELISABETH D. DEVOS,
21    in her official capacity as Secretary of
      Education,
22
      KENNETH L. MARCUS,
23    in his official capacity as Assistant Secretary
      for Civil Rights, and
24    U.S. DEPARTMENT OF EDUCATION,
25                            Defendants.
26

27
             Defendants Elisabeth D. DeVos, in her official capacity as Secretary of Education, Kenneth L.
28

            SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
             Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 2 of 19



 1 Marcus, in his official capacity as Assistant Secretary for Civil Rights, and U.S. Department of Education

 2 (“ED”), hereby answer Plaintiff’s Third Amended Complaint for Injunctive Relief (ECF No. 123) as

 3 follows. Defendants note, however, that to the extent review is available in this case, the factual record

 4 consists of the administrative record, and not the allegations of Plaintiffs’ Third Amended Complaint or

 5 of this Answer.

 6          1.      This paragraph consists of Plaintiffs’ characterization of the action, not allegations of fact

 7 to which a response is required. To the extent a response is deemed required, deny.

 8          2.      This paragraph consists of Plaintiffs’ characterizations of Title IX, not allegations of fact

 9 to which a response is required. To the extent a response is deemed required, admit.

10          3.      This paragraph consists of Plaintiffs’ characterization of various guidance materials issued

11 by ED; to the extent a response is deemed required, deny except to respectfully refer the Court to those

12 materials for a full and accurate statement of their contents.

13          4.      Deny except to admit that in September 2017, ED rescinded certain guidance that had been

14 issued in 2011 and 2014 and issued new guidance that superseded the rescinded guidance and respectfully

15 refer the Court to those guidance materials for a full and accurate statement of their contents.

16          5.      Deny the first sentence. The second sentence consists of Plaintiffs’ characterization of

17 various guidance materials issued by ED; deny except to admit that the 2017 Guidance contains the quoted

18 language and respectfully refer the Court to the guidance documents for a full and accurate statement of

19 their contents. The third sentence consists of Plaintiff’s characterization of the 2017 guidance, not

20 allegations of fact to which a response is required; to the extent a response is deemed required, deny except

21 to respectfully refer the Court to the 2017 Guidance for a full and accurate statement of its contents.

22          6.      The first, second, and third sentences consist of conclusions of law, not allegations of fact

23 to which a response is required; to the extent a response is deemed required, deny. Deny the fourth and

24 fifth sentences.

25          7.      This paragraph consists of a request for relief, not allegations of fact to which a response

26 is required. To the extent a response is deemed required, deny that Plaintiffs are entitled to the relief

27 requested or to any relief whatsoever.

28          8.      This paragraph consists of conclusions of law, not allegations of fact to which a response

           SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                      1
             Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 3 of 19



 1 is required; to the extent a response is deemed required, deny.

 2          9.      This paragraph consists of conclusions of law, not allegations of fact to which a response

 3 is required; to the extent a response is deemed required, deny.

 4          10.     This paragraph consists of conclusions of law, not allegations of fact to which a response

 5 is required. To the extent a response is deemed required, deny.

 6          11.     Defendants lack information sufficient to admit or deny the allegations in this paragraph.

 7          12.     Defendants lack information sufficient to admit or deny the allegations in this paragraph.

 8          13.     Defendants lack information sufficient to admit or deny the allegations in this paragraph.

 9          14.     Defendants lack information sufficient to admit or deny the allegations in this paragraph.

10          15.     This paragraph consists of Plaintiffs’ characterization of this lawsuit, not allegations of fact

11 to which a response is required. To the extent a response is deemed required, deny except to admit that

12 SurvJustice purports to bring this action its own behalf.

13          16.     Deny.

14          17.     Deny.

15          18.     Defendants lack information sufficient to admit or deny whether SurvJustice has elected to

16 provide increased trainings or to reduce the price that it charges for such trainings. Deny the remaining

17 allegations of this paragraph.

18          19.     Defendants lack information sufficient to admit or deny whether SurvJustice has elected to

19 devote time to reviewing and understanding the 2017 Guidance, or whether such a choice has decreased

20 the amount of time available for other activities. Deny the remaining allegations of this paragraph.

21          20.     Deny.

22          21.     Defendants lack information sufficient to admit or deny the allegations of the first and

23 second sentences. The third sentence consists of Plaintiffs’ characterization of the 2017 Guidance, to

24 which a response is not required; to the extent a response is deemed required, deny except to respectfully

25 refer the Court to the 2017 Guidance for a full and accurate statement of its contents. Defendants lack

26 information sufficient to admit or deny the allegations of the fourth sentence. Deny the fifth sentence.

27          22.     The portion of the first sentence preceding the second comma consists of Plaintiffs’

28 characterization of the 2017 Guidance, to which a response is not required; to the extent a response is

           SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                      2
             Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 4 of 19



 1 deemed required, deny and respectfully refer the Court to the 2017 Guidance for a full and accurate

 2 statement of its contents. Defendants lack knowledge or information sufficient to admit or deny the

 3 allegations of the remainder of the first sentence. Deny the second sentence.

 4          23.     Deny.

 5          24.     Defendants lack information sufficient to admit or deny the allegations in this paragraph.

 6          25.     Defendants lack information sufficient to admit or deny the allegations in this paragraph.

 7          26.     This paragraph consists of Plaintiffs’ characterization of this lawsuit, not allegations of fact

 8 to which a response is required. To the extent a response is deemed required, deny except to admit that

 9 ERA purports to bring this action on its own behalf.

10          27.     Deny the first and second sentences. Defendants lack sufficient information to admit or

11 deny the remainder of the paragraph.

12          28.     Deny the first sentence. The second sentence consists of Plaintiffs’ characterization of the

13 2017 Guidance, to which a response is not required; to the extent a response is deemed required, deny

14 except to respectfully refer the Court to the 2017 Guidance for a full and accurate statement of its contents.

15          29.     Defendants lack sufficient information to admit or deny the allegations of this paragraph.

16          30.     Defendants lack sufficient information to admit or deny the allegations of this paragraph.

17          31.     This paragraph consists of Plaintiffs’ characterization of this lawsuit, not allegations of fact

18 to which a response is required; to the extent a response is deemed required, deny except to admit that

19 VRLC purports to bring this action on its own behalf.

20          32.     Deny the first and second sentences. Defendants lack information sufficient to admit or

21 deny the allegations in the third and fourth sentences. Deny the fifth sentence. The sixth and seventh

22 sentences consist of conclusions of law, not allegations of fact to which a response is required; to the

23 extent a response is deemed required, deny.

24          33.     This paragraph consists of Plaintiffs’ characterization of the 2017 Guidance, to which a

25 response is not required; to the extent a response is deemed required, deny except to respectfully refer the

26 Court to the 2017 Guidance for a full and accurate statement of its contents.

27          34.     The first sentence consists of conclusions of law, not allegations of fact to which a response

28 is required; to the extent a response is deemed required, deny. Deny the second sentence. The first clause

           SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                      3
             Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 5 of 19



 1 of the third sentence consists of Plaintiffs’ characterization of the 2017 Guidance, to which a response is

 2 not required; to the extent a response is deemed required, deny except to respectfully refer the Court to

 3 the 2017 Guidance for a full and accurate statement of its contents. Defendants lack information sufficient

 4 to admit or deny the allegations of the second clause of the third sentence. Deny the fourth sentence.

 5          35.     Defendants lack information sufficient to admit or deny whether VRLC has elected to

 6 devote time to reviewing and understanding the 2017 Guidance, or whether such a choice has decreased

 7 the amount of time available for other activities. Deny the remaining allegations of this paragraph.

 8          36.     Deny that ED “implements Title IX through issuing . . . guidance documents,” and

 9 otherwise admit.

10          37.     Admit the first sentence. The second sentence consists of Plaintiffs’ characterization of the

11 action, not allegations of fact to which a response is required.

12          38.     Admit the first sentence. The second sentence consists of Plaintiffs’ characterization of the

13 action, not allegations of fact to which a response is required.

14          39.     Admit that sexual harassment is a serious problem in schools and institutions of higher

15 educations across the country. The remainder of this paragraph consists of conclusions of law, not

16 allegations of fact to which a response is required.

17          40.     Admit the first sentence. The second sentence consists of Plaintiff’s characterization of the

18 report cited in footnote 3, to which a response is not required; to the extent a response is deemed required,

19 Defendants respectfully refer the Court to that report for a full and accurate statement of its contents. The

20 third sentence consists of Plaintiffs’ characterization of the report cited in footnote 4, not allegations of

21 fact to which a response is required; to the extent a response is deemed required, deny except to admit that

22 the quoted language appears in the report and respectfully refer the Court to the report for a full and

23 accurate statement of its contents.

24          41.     As to the first sentence, admit that students of all ages face sexual harassment, including

25 sexual assault; Defendants otherwise lack knowledge or information sufficient to admit or deny the

26 allegations of this sentence. The second sentence consists of Plaintiffs’ characterization of the survey cited

27 in footnote 5, to which a response is not required; to the extent a response is deemed required, deny and

28 respectfully refer the Court to the survey for a full and accurate statement of its contents. As to the third

           SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                      4
             Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 6 of 19



 1 sentence, deny except to admit that the quoted language appears in the survey cited in footnote 6 and

 2 respectfully refer the Court to the survey for a full and accurate statement of its contents. The fourth

 3 sentence consists of Plaintiff’s characterization of the article cited in footnote 7, to which a response is

 4 not required; to the extent a response is deemed required, deny except to respectfully refer the Court to

 5 the article for a full and accurate statement of its contents

 6          42.     Admit the first sentence. As to the second sentence, deny except to admit that the quoted

 7 language appears in the material cited in footnote 8 and respectfully refer the Court to the material cited

 8 in footnote 8 for a full and accurate statement of its contents. The third sentence consists of Plaintiffs’

 9 characterization of the source cited in footnote 9, to which a response is not required; to the extent a

10 response is deemed required, deny except to respectfully refer the Court to that source for a full and

11 accurate statement of its contents.

12          43.     Admit the first sentence. The second sentence consists of Plaintiffs’ characterization of the

13 study cited in footnote 10, to which a response is not required; to the extent a response is deemed required,

14 deny except to respectfully refer the Court to that study for a full and accurate statement of its contents.

15          44.     Admit.

16          45.     This paragraph consists of conclusions of law, not allegations of fact to which a response

17 is required. To the extent a response is deemed required, deny except to respectfully refer the Court to the

18 legal authorities cited in this paragraph for a full and accurate statement of their contents.

19          46.     This paragraph consists of conclusions of law, not allegations of fact to which a response

20 is required. To the extent a response is deemed required, deny except to respectfully refer the Court to the

21 legal authorities cited in footnote 11 for a full and accurate statement of their contents.

22          47.     This paragraph consists of conclusions of law, not allegations of fact to which a response

23 is required. To the extent a response is deemed required, deny except to respectfully refer the Court to the

24 legal authority cited in this paragraph for a full and accurate statement of its contents.

25          48.     This paragraph consists of conclusions of law, not allegations of fact to which a response

26 is required. To the extent a response is deemed required, deny except to respectfully refer the Court to the

27 legal authority cited in this paragraph for a full and accurate statement of its contents.

28          49.     This paragraph consists of conclusions of law, not allegations of fact to which a response

            SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                       5
             Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 7 of 19



 1 is required. To the extent a response is deemed required, deny except to respectfully refer the Court to the

 2 legal authority cited in this paragraph for a full and accurate statement of its contents.

 3          50.     This paragraph consists of conclusions of law, not allegations of fact to which a response

 4 is required. To the extent a response is deemed required, deny except to respectfully refer the Court to the

 5 legal authority cited in this paragraph for a full and accurate statement of its contents.

 6          51.     This paragraph consists of conclusions of law, not allegations of fact to which a response

 7 is required. To the extent a response is deemed required, deny except to respectfully refer the Court to the

 8 legal authority cited in this paragraph for a full and accurate statement of its contents.

 9          52.     The first sentence consists of conclusions of law, not allegations of fact to which a response

10 is required. To the extent a response is deemed required, deny except to respectfully refer the Court to the

11 legal authority cited in this paragraph for a full and accurate statement of its contents. Deny the second

12 sentence.

13          53.     Deny except to admit that ED’s Assurance of Compliance—Civil Rights Certificate

14 contains the quoted language and respectfully refer the Court to the Assurance of Compliance for a full

15 and accurate statement of its contents.

16          54.     The first sentence consists of Plaintiffs’ characterization of the document cited in footnote

17 15, to which a response is not required; to the extent a response is deemed required, deny except to

18 respectfully refer the Court to that document for a full and accurate statement of its contents. As to the

19 second sentence, deny except to admit that the document cited in footnote 16 contains the quoted language

20 and respectfully refer the Court to that document for a full and accurate statement of its contents. As to

21 the third sentence, deny except to admit that the document cited in footnote 17 contains the quoted

22 language and respectfully refer the Court to that document for a full and accurate statement of its contents.

23 The fourth sentence consists of conclusions of law, not allegations of fact to which a response is required;

24 to the extent a response is deemed required, admit. The fifth sentence consists of Plaintiffs’

25 characterization of the authorities cited in footnotes 19 and 20, to which a response is not required; to the

26 extent a response is deemed required, deny except to admit that the cited authorities include the quoted

27 text and respectfully refer the Court to those authorities for a full and accurate statement of their contents.

28 The sixth sentence consists of conclusions of law, not allegations of fact to which a response is required;

            SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                       6
             Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 8 of 19



 1 to the extent a response is deemed required, deny except to respectfully refer the Court to the authorities

 2 cited in the preceding sentence for a full and accurate statement of their contents.

 3          55.     As to the first sentence, deny except to admit that ED has issued a series of guidance

 4 documents that inform recipients of the obligations imposed by Title IX and its implementing regulations.

 5 The second sentence consists of Plaintiffs’ characterization of the press release cited in footnote 21, to

 6 which a response is not required; to the extent a response is deemed required, deny except to admit that

 7 the press release contains the quoted language and respectfully refer the Court to the press release for a

 8 full and accurate statement of its contents. The third sentence consists of conclusions of law, not

 9 allegations of fact to which a response is required; to the extent a response is deemed required, deny. As

10 to the fourth sentence, deny except to admit that the press release cited in footnote 22 contains the quoted

11 language and respectfully refer the Court to the press release for a full and accurate statement of its

12 contents.

13          56.     As to the first sentence, deny except to admit that in 1997, ED published a guidance

14 document addressing educational institutions’ obligations to address sexual harassment, admit that the

15 1997 Guidance contains the quoted language, and respectfully refer the Court to the 1997 Guidance for a

16 full and accurate statement of its contents. The second sentence consists of Plaintiffs’ characterization of

17 the 1997 Guidance, to which a response is not required; to the extent a response is deemed required,

18 Defendants respectfully refer the Court to the 1997 Guidance for a full and accurate statement of its

19 contents.

20          57.     Deny except to admit that the 1997 Guidance contains the quoted language and respectfully

21 refer the Court to the 1997 Guidance for a full and accurate statement of its contents.

22          58.     Deny except to admit that the 1997 Guidance contains the quoted language and respectfully

23 refer the Court to the 1997 Guidance for a full and accurate statement of its contents.

24          59.     Deny except to admit that the 1997 Guidance contains the quoted language and respectfully

25 refer the Court to the 1997 Guidance for a full and accurate statement of its contents.

26          60.     Deny except to admit that the 1997 Guidance contains the quoted language and respectfully

27 refer the Court to the 1997 Guidance for a full and accurate statement of its contents.

28          61.     Deny except to admit that the 1997 Guidance contains the quoted language and respectfully

           SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                      7
             Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 9 of 19



 1 refer the Court to the 1997 Guidance for a full and accurate statement of its contents.

 2          62.    Deny except to admit that the 1997 Guidance contains the quoted language and respectfully

 3 refer the Court to the 1997 Guidance for a full and accurate statement of its contents.

 4          63.    Admit.

 5          64.    Deny except to admit that the 2001 Guidance contains the quoted language and respectfully

 6 refer the Court to the 2001 Guidance for a full and accurate statement of its contents.

 7          65.    Deny except to admit that the 2001 Guidance contains the quoted language and respectfully

 8 refer the Court to the 2001 Guidance for a full and accurate statement of its contents.

 9          66.    Deny except to admit that the 2001 Guidance contains the quoted language and respectfully

10 refer the Court to the 2001 Guidance for a full and accurate statement of its contents.

11          67.    Deny except to admit that the 2001 Guidance contains the quoted language and respectfully

12 refer the Court to the 2001 Guidance for a full and accurate statement of its contents.

13          68.    Deny except to admit that the 2001 Guidance contains the quoted language and respectfully

14 refer the Court to the 2001 Guidance for a full and accurate statement of its contents.

15          69.    Deny except to admit that the 2001 Guidance contains the quoted language and respectfully

16 refer the Court to the 2001 Guidance for a full and accurate statement of its contents.

17          70.    Deny except to admit that the 2001 Guidance contains the quoted language and respectfully

18 refer the Court to the 2001 Guidance for a full and accurate statement of its contents.

19          71.    Deny except to respectfully refer the Court to the 2001 Guidance for a full and accurate

20 statement of its contents.

21          72.    Deny except to admit that the 2001 Guidance contains the quoted language and respectfully

22 refer the Court to the 2001 Guidance for a full and accurate statement of its contents.

23          73.    Admit.

24          74.    Admit.

25          75.    Deny except to admit that the 2011 Dear Colleague Letter contains the quoted language

26 and respectfully refer the Court to the 2011 Dear Colleague Letter for a full and accurate statement of its

27 contents.

28          76.    Deny except to respectfully refer the Court to the 2001 Guidance and the 2011 Dear

           SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                      8
            Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 10 of 19



 1 Colleague Letter for a full and accurate statement of their contents.

 2          77.     Deny except to respectfully refer the Court to the 2001 Guidance and the 2011 Dear

 3 Colleague Letter for a full and accurate statement of their contents.

 4          78.     Deny except to admit that the 2011 Dear Colleague Letter contains the quoted language

 5 and respectfully refer the Court to the 2011 Dear Colleague Letter for a full and accurate statement of its

 6 contents.

 7          79.     Deny except to respectfully refer the Court to the 2001 Guidance and the 2011 Dear

 8 Colleague Letter for a full and accurate statement of their contents.

 9          80.     Deny except to admit that the 2011 Dear Colleague Letter contains the quoted language

10 and respectfully refer the Court to the 2011 Dear Colleague Letter for a full and accurate statement of its

11 contents.

12          81.     Deny except to respectfully refer the Court to the 2001 Guidance and the 2011 Dear

13 Colleague Letter for a full and accurate statement of their contents.

14          82.     Deny except to respectfully refer the Court to the 2014 Questions and Answers Document

15 for a full and accurate statement of its contents.

16          83.     Deny except to admit that the 2014 Questions and Answers document contains the quoted

17 language and respectfully refer the Court to the 2001 Guidance and the 2014 Question and Answers

18 Document for a full and accurate statement of their contents.

19          84.     Deny except to admit that the 2014 Questions and Answers document contains the quoted

20 language and respectfully refer the Court to the 2014 Questions and Answers document for a full and

21 accurate statement of its contents.

22          85.     Deny except to respectfully refer the Court to the 2011 Dear Colleague Letter and the 2014

23 Questions and Answers document for a full and accurate statement of their contents.

24          86.     Admit.

25          87.     Deny the first and second sentences. As to third sentence, admit that there is an inaccurate

26 stereotyped view that women and girls tend to lie about or misunderstand sexual assault and harassment;

27 Defendants lack knowledge or information sufficient to admit or deny Plaintiffs’ characterization of this

28 view as longstanding. The fourth sentence consists of Plaintiffs’ characterization of the article cited in

           SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                      9
            Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 11 of 19



 1 footnote 24, to which a response is not required; to the extent a response is deemed required, Defendants

 2 respectfully refer the Court to that article for a full and accurate statement of its contents. Deny the fifth

 3 sentence.

 4          88.     Deny the first sentence. As to the second sentence, deny except to admit that the book cited

 5 in footnote 25 contains the quoted language and respectfully refer the Court to that book for a full and

 6 accurate statement of its contents.

 7          89.     Deny except to admit that the book cited in footnote 26 contains the quoted language and

 8 respectfully refer the Court to the book for a full and accurate statement of its contents.

 9          90.     As to the first sentence, deny except to admit that the social media posts referenced in the

10 article cited in footnote 27 contain the quoted language and were published in October 2016, six months

11 before Ms. Jackson joined ED. As to the second sentence, admit that the posts were made approximately

12 a week following public release of a videotape by the Washington Post, see Trump Recorded Having

13 Extremely Lewd Conversation About Women in 2005, https://www.washingtonpost.com/politics/trump-

14 recorded-having-extremely-lewd-conversation-about-women-in-2005/2016/10/07/3b9ce776-8cb4-11e6-

15 bf8a-3d26847eeed4_story.html?utm_term=.b5005ee10d92, to which Defendants respectfully refer the

16 Court for a full and accurate statement of its contents.

17          91.     As to the first sentence, admit only that Secretary DeVos has made contributions to the

18 Foundation for Individual Rights in Education; Defendants lack knowledge or information sufficient to

19 admit or deny the remaining allegations. As to the second sentence, deny except to admit that the article

20 cited in footnote 29 contains the quoted language and respectfully refer the Court to that article for a full

21 and accurate statement of its contents. As to the third sentence, admit that FIRE has previously sponsored

22 litigation against the Department that argued against the use of the preponderance of the evidence

23 standard; Defendants lack knowledge or information sufficient to admit or deny the remaining allegations

24 of this sentence.

25          92.     Deny.

26          93.     As to the first sentence, deny except to admit that Secretary DeVos has met with a wide

27 spectrum of stakeholders concerning Title IX, including persons contending that the Department had

28 previously shown insufficient concern for the rights of those accused of sexual assault. As to the second

           SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                     10
             Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 12 of 19



 1 sentence, admit that these meetings included a meeting with Earl Ehrhart, a former member of the Georgia

 2 House of Representatives; Defendants lack knowledge or information sufficient to admit or deny the

 3 remaining allegations of this sentence. As to the third sentence, admit that Representative Ehrhart has

 4 advocated for state legislation that would require colleges to refer all reports of sexual assault to the police;

 5 Defendants lack knowledge or information sufficient to admit or deny the remaining allegations of this

 6 sentence. As to the fourth sentence, Defendants admit only that the quoted language appears in the letter

 7 cited in footnote 31 but otherwise lack information sufficient to admit or deny the truth of this allegation.

 8 As to the fifth sentence, admit only that Secretary DeVos met with the National Coalition for Men

 9 Carolinas in the summer of 2017 and that the article cited in footnote 32 contains the quoted text;

10 Defendants otherwise lack information sufficient to admit or deny the truth of this allegation. As to the

11 sixth sentence, admit that the article cited in footnote 33 contains the quoted text; Defendants otherwise

12 lack information sufficient to admit or deny the truth of this allegation.

13          94.     As to the first sentence, deny except to admit that Ms. Jackson met with a wide spectrum

14 of stakeholders concerning Title IX, including individuals and groups contending that the Department had

15 previously shown insufficient concern for the rights of those accused of sexual assault. Admit the second

16 sentence. The third sentence consists of Plaintiffs’ characterization of the web page cited in footnote 34,

17 to which a response is not required; to the extent a response is deemed required, Defendants respectfully

18 refer the Court to that web page for a full and accurate statement of its contents.

19          95.     Admit the first sentence. As to the second sentence, admit that the quoted language appears

20 in the authorities cited in footnotes 35 and 36, to which Defendants respectfully refer the Court for a full

21 and accurate statement of their contents; Defendants otherwise lack information sufficient to admit or

22 deny the truth of this sentence. As to the third sentence, admit that the quoted language appears in an e-

23 mail from Mr. Finley to Ms. Jackson.

24          96.     As to the first sentence, deny except to admit that Ms. Jackson corresponded by e-mail with

25 Cynthia Garrett and others at Families Advocating for Campus Equality regarding Title IX issues. As to

26 the second sentence, admit that the quoted language appears in the web page cited in footnote 37, to which

27 Defendants respectfully refer the Court for a full and accurate statement of its contents; Defendants

28 otherwise lack knowledge or information sufficient to admit or deny this allegation. As to the third

            SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                      11
            Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 13 of 19



 1 sentence, admit that the quoted language appears in the article cited in footnote 38, to which Defendants

 2 respectfully refer the Court for a full and accurate statement of its contents.

 3          97.     Admit.

 4          98.     As to the first sentence, deny except to admit that the Department met with certain

 5 organizations advocating for protections for survivors. The second sentence consists of Plaintiffs’

 6 characterization of the letter cited in footnote 39, to which a response is not required; to the extent a

 7 response is deemed required, Defendants respectfully refer the Court to the letter for a full and accurate

 8 statement of its contents. Deny the third sentence.

 9          99.     Deny the first sentence. As to the second sentence, deny insofar as the actual title of the

10 book is Unwanted Advances: Sexual Paranoia Comes to Campus, by Laura Kipnis, but admit that the

11 quoted language appears in an email from Ms. Jackson, to which Defendants respectfully refer the Court

12 for a full and accurate statement of its contents. As to the third sentence, deny except to admit OCR’s

13 Confidential Assistant sent certain colleagues an e-mail attaching a summary of the book and containing

14 the quoted language. As to the fourth sentence, admit that the attached summary included the statements

15 quoted in this sentence.

16          100.    The portion of the sentence preceding the first comma consists of conclusions of law, not

17 allegations of fact to which a response is required; to the extent a response is deemed required, admit.

18 Deny the remainder of the sentence.

19          101.    As to the first sentence, deny except to admit that Ms. Jackson was quoted in a July 2017

20 article in the New York Times. As to the second sentence, deny except to admit that the article cited in

21 footnote 40 contains the quoted language and respectfully refer the Court to that article for a full and

22 accurate statement of its contents.

23          102.    Admit the first sentence. The second and third sentences consist of Plaintiffs’

24 characterization of the speech cited in footnote 41, to which a response is not required; to the extent a

25 response is deemed required, deny except to respectfully refer the Court to the speech for a full and

26 accurate statement of its contents. Deny the fourth and fifth sentences.

27          103.    The first and second sentences consist of Plaintiffs’ characterization of the speech cited in

28 footnote 42, to which a response is not required; to the extent a response is deemed required, deny except

           SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                     12
             Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 14 of 19



 1 to refer the Court to the speech for a full and accurate statement of its contents. The third sentence consists

 2 of Plaintiffs’ characterization of the article cited in footnote 43, to which a response is not required; to the

 3 extent a response is deemed required, Defendants respectfully refer the Court to the article for a full and

 4 accurate statement of its contents.

 5          104.    This paragraph consists of Plaintiffs’ characterization of the speech cited in footnote 44, to

 6 which a response is not required; to the extent a response is deemed required, deny except to respectfully

 7 refer the Court to the speech for a full and accurate statement of its contents.

 8          105.    The first sentence consists of Plaintiffs’ characterization of the speech cited in footnote 45,

 9 to which a response is not required; to the extent a response is deemed required, deny except to respectfully

10 refer the Court to the speech for a full and accurate statement of its contents. Deny the second sentence.

11          106.    Deny.

12          107.    Deny the first sentence. As to the second sentence, deny except to admit that Adam Kissel

13 previously served as Deputy Assistant Secretary for Higher Education Programs; Defendants lack

14 knowledge or information sufficient to admit or deny the remaining allegations of this sentence.

15 Defendants lack knowledge or information sufficient to admit or deny the third and fourth sentences.

16          108.    Deny the first and second sentences. As to the third and fourth sentences, deny except to

17 admit that the quoted language appears in the article cited in footnote 46 and respectfully refer the Court

18 to that article for a full and accurate statement of its contents.

19          109.    This paragraph consists of Plaintiff’s characterizations of the Washington Post article

20 referred to (without citation) in paragraph 90 and the article cited in footnote 47, to which a response is

21 not required; to the extent a response is deemed required, deny except to respectfully refer the Court to

22 these two articles for a full and accurate statement of their contents.

23          110.    This paragraph consists of Plaintiffs’ characterization of the article cited in footnote 48, to

24 which a response is not required; to the extent a response is deemed required, deny except to respectfully

25 refer the Court to the article for a full and accurate statement of its contents.

26          111.    Deny the first sentence. Defendants lack knowledge or information sufficient to admit or

27 deny the remaining allegations of this paragraph.

28          112.    This paragraph consists of Plaintiffs’ characterization of the Twitter post cited in footnote

            SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                      13
             Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 15 of 19



 1 50, to which a response is not required; to the extent a response is deemed required, Defendants

 2 respectfully refer the Court to the post for a full and accurate statement of its contents.

 3          113.    Defendants lack knowledge or information sufficient to admit or deny the allegations of

 4 this paragraph, other than to respectfully refer the Court to the article cited in footnote 51 for a full and

 5 accurate statement of its contents.

 6          114.    This paragraph consists of Plaintiffs’ characterization of the Twitter post cited in footnote

 7 52, to which a response is not required; to the extent a response is deemed required, Defendants

 8 respectfully refer the Court to the post for a full and accurate statement of its contents.

 9          115.    This paragraph consists of Plaintiffs’ characterization of the article cited in footnote 53, to

10 which a response is not required; to the extent a response is deemed required, Defendants respectfully

11 refer the Court to the article for a full and accurate statement of its contents.

12          116.    Deny.

13          117.    Deny.

14          118.    The first and second sentences consist of Plaintiff’s characterization of the 2017 Dear

15 Colleague Letter, to which a response is not required; to the extent a response is deemed required,

16 Defendants respectfully refer the Court to the 2017 Dear Colleague Letter for a full and accurate statement

17 of its contents. The third and fourth sentences represent conclusions of law, not allegations of fact to which

18 a response is required; to the extent a response is deemed required, denied.

19          119.    This paragraph consists of Plaintiffs’ characterization of the 2017 Guidance, the 2011 Dear

20 Colleague Letter, and the 2014 Questions and Answers document, not allegations of fact to which a

21 response is required; to the extent a response is deemed required, deny except to respectfully refer the

22 Court to those materials for a full and accurate statement of their contents.

23          120.    This paragraph consists of Plaintiffs’ characterization of the 2017 Guidance, not allegations

24 of fact to which a response is required; to the extent a response is deemed required, deny except to

25 respectfully refer the Court to the 2017 Guidance for a full and accurate statement of its contents.

26          121.    The first sentence consists of conclusions of law, not allegations of fact to which a response

27 is required; to the extent a response is deemed required, denied. The second sentence consists of Plaintiffs’

28 characterization of the 2001 Guidance and the 2017 Guidance, to which a response is not required; to the

            SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                      14
            Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 16 of 19



 1 extent a response is deemed required, deny except to respectfully refer the Court to the 2001 Guidance

 2 and the 2017 Guidance for a full and accurate statement of their contents.

 3          122.    This paragraph consists of conclusions of law, not allegations of fact to which a response

 4 is required. To the extent a response is deemed required, denied.

 5          123.    This paragraph consists of conclusions of law, not allegations of fact to which a response

 6 is required. To the extent a response is deemed required, denied.

 7          124.    The first sentence consists of conclusions of law, not allegations of fact to which a response

 8 is required; to the extent a response is deemed required, denied. As to the second sentence, deny except to

 9 admit that the 2017 Dear Colleague Letter contains the quoted language and respectfully refer the Court

10 to the 2017 Dear Colleague Letter for a full and accurate statement of its contents. The third and fourth

11 sentences consist of conclusions of law, not allegations of fact to which a response is required; to the

12 extent a response is deemed required, denied.

13          125.    The first sentence consists of Plaintiffs’ characterization of the 2011 and 2014 Guidance

14 documents, to which a response is not required; to the extent a response is deemed required, deny except

15 to respectfully refer the Court to the Guidance documents for a full and accurate statement of their

16 contents. Defendants lack knowledge or information sufficient to admit or deny the second sentence. The

17 third sentence consists of Plaintiffs’ characterization of the 2017 Guidance, to which a response is not

18 required; to the extent a response is deemed required, deny except to respectfully refer the Court to the

19 document for a full and accurate statement of its contents. The fourth sentence consists of Plaintiffs’

20 characterization of the 2011 and 2014 Guidance documents, to which a response is not required; to the

21 extent a response is deemed required, deny except to respectfully refer the Court to the documents for a

22 full and accurate statement of their contents. The fifth sentence consists of Plaintiffs’ characterization of

23 the 2017 Guidance, to which a response is not required; to the extent a response is deemed required, deny

24 except to respectfully refer the Court to the document for a full and accurate statement of its contents.

25          126.    Deny.

26          127.    Deny.

27          128.    Defendants lack knowledge or information sufficient to admit or deny the first sentence.

28 As to the second sentence, deny except to admit that the quoted language appears in the document cited

           SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                     15
             Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 17 of 19



 1 in footnote 57 and respectfully refer the Court to that document for a full and accurate statement of its

 2 contents. As to the third sentence, deny except to admit that the quoted language appears in the document

 3 cited in footnote 58 and respectfully refer the Court to that document for a full and accurate statement of

 4 its contents. As to the fourth sentence, deny except to admit that the quoted language appears in the

 5 document cited in footnote 59 and respectfully refer the Court to that document for a full and accurate

 6 statement of its contents. As to the fifth sentence, deny except to admit that the quoted language appears

 7 in the document cited in footnote 60 and respectfully refer the Court to that document for a full and

 8 accurate statement of its contents. As to the sixth sentence, deny except to admit that the quoted language

 9 appears in the document cited in footnote 61 and respectfully refer the Court to that document for a full

10 and accurate statement of its contents. The seventh, eighth, and ninth sentences consist of Plaintiff’s

11 characterization of the articles cited in footnotes 62 and 63, to which a response is not required; to the

12 extent a response is deemed required, Defendants respectfully refer the Court to those articles for a full

13 and accurate statement of their contents and otherwise lack knowledge or information sufficient to admit

14 or deny the allegations.

15          129.    Defendants lack knowledge or information sufficient to admit or deny the allegations of

16 this paragraph, other than to respectfully refer the Court to the materials cited in footnote 64 for a full and

17 accurate statement of their contents.

18          130.    As to the first sentence, deny except to admit that the 2017 Title IX Guidance has informed

19 how ED exercises its authority under Title IX and its implementing regulations. The second sentence

20 consists of Plaintiffs’ characterization of the Letter of Findings cited in footnote 65, to which a response

21 is not required; to the extent a response is deemed required, deny except to respectfully refer the Court to

22 that Letter of Findings for a full and accurate statement of its contents. As to the third sentence, deny

23 except to admit that the quoted language appears in the article cited in footnote 66 and respectfully refer

24 the Court to that article for a full and accurate statement of its contents. The fourth sentence consists of

25 Plaintiffs’ characterization of the Letters of Finding cited in footnote 67, to which a response is not

26 required; to the extent a response is deemed required, deny except to respectfully refer the Court to those

27 letters of finding for a full and accurate statement their contents.

28          131.    Defendants lack knowledge or information sufficient to admit or deny the allegations of

            SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                      16
            Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 18 of 19



 1 this paragraph.

 2          132.     Deny.

 3          133.     Deny the first sentence. Defendants lack knowledge or information sufficient to admit or

 4 deny the allegations of the second sentence. Deny the third and fourth sentences.

 5          134.     Defendants lack information sufficient to admit or deny whether Plaintiffs have elected to

 6 devote time to educating survivors and educational institutions about Title IX following the release of the

 7 2017 Guidance, or whether such a choice has decreased the amount of time available for other activities.

 8 Deny the remaining allegations of this paragraph.

 9          135.     Defendants incorporate herein their answers to the foregoing paragraphs.

10          136.     This paragraph consists of conclusions of law, not allegations of fact to which a response

11 is required. To the extent a response is deemed required, Defendants respectfully refer the Court to the

12 Administrative Procedure Act for a full and accurate statement of its contents.

13          137.     This paragraph consists of conclusions of law, not allegations of fact to which a response

14 is required. To the extent a response is deemed required, denied.

15          138.     This paragraph consists of conclusions of law, not allegations of fact to which a response

16 is required. To the extent a response is deemed required, denied.

17          139.     This paragraph consists of conclusions of law, not allegations of fact to which a response

18 is required. To the extent a response is deemed required, denied.

19          140.     This paragraph consists of conclusions of law, not allegations of fact to which a response

20 is required. To the extent a response is deemed required, denied.

21          141.     This paragraph consists of conclusions of law, not allegations of fact to which a response

22 is required. To the extent a response is deemed required, denied.

23          142.     This paragraph consists of conclusions of law, not allegations of fact to which a response

24 is required. To the extent a response is deemed required, denied.

25          143.     This paragraph consists of conclusions of law, not allegations of fact to which a response

26 is required. To the extent a response is deemed required, denied.

27          The remainder of the complaint consists of a demand for relief, not allegations of fact to which a

28 response is required. To the extent a response is deemed required, Defendants deny that Plaintiffs are

           SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                     17
             Case 3:18-cv-00535-JSC Document 133 Filed 06/03/19 Page 19 of 19



 1 entitled to the relief requested, or any relief whatsoever.

 2           Defendants hereby deny all allegations in the Third Amended Complaint not expressly admitted

 3 herein.

 4                                        AFFIRMATIVE DEFENSES

 5           1.     The Court lacks subject matter jurisdiction.

 6           2.     Plaintiffs fail to state a claim on which relief may be granted.

 7           THEREFORE, having fully answered, Defendants assert that Plaintiffs are not entitled to the

 8 relief requested, or to any relief whatsoever, and request that this action be dismissed with prejudice and

 9
     Defendants be given such other relief as the Court deems just and proper.
10
      Dated: June 3, 2019                                Respectfully Submitted,
11
                                                         JOSEPH H. HUNT
12                                                       Assistant Attorney General
13
                                                         CARLOTTA P. WELLS
14                                                       Assistant Branch Director
                                                         Civil Division
15
                                                         /s/ Steven A. Myers
16                                                       STEVEN A. MYERS
17                                                       (NY Bar # 4823043)
                                                         BENJAMIN T. TAKEMOTO
18                                                       (CA Bar # 308075)
                                                         Trial Attorneys
19                                                       United States Department of Justice
                                                         Civil Division, Federal Programs Branch
20                                                       P.O. Box No. 883, Ben Franklin Station
21                                                       Washington, DC 20044
                                                         Tel: (202) 305-8648
22                                                       Fax: (202) 616-8470
                                                         E-mail: steven.a.myers@usdoj.gov
23
                                                         Attorneys for Defendants
24

25

26

27

28

           SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Answer to Third Amended Complaint
                                                     18
